Exhibit 10.2

 

ADOBE SYSTEMS INCORPORATED

2003 EQUITY INCENTIVE PLAN

 

[          ] PERFORMANCE SHARE PROGRAM

AWARD GRANT NOTICE

 

Adobe Systems Incorporated (the “Company”), pursuant to its [         ]
Performance Share Program (the “Program”) under its 2003 Equity Incentive Plan
(the “Plan”), hereby awards to Participant the award (the “Award”) set forth
below.  This Award is subject to all of the terms and conditions as set forth
herein and in the Performance Share Award Agreement, the Program and the Plan,
all of which are attached hereto and incorporated herein in their entirety. 
Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Plan or the Program, as applicable.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Shares of Stock Subject to Target Award:

 

[              ] shares of Stock

Number of Shares of Stock Subject to Maximum Award:

 

[          ]% of number of shares of Stock subject to Target Award

Performance Period:

 

Company’s Fiscal Year [          ]

 

Determination of Actual Award:  On the Certification Date, and provided that
(i) the applicable Performance Goal is attained during the Performance Period
and (ii) Participant continues to render Service to the Company or any other
Participating Company through the Certification Date, the Company shall credit
Participant with an Actual Award representing the number of shares of Stock
(which may be equal to all or a portion (including none) of the Maximum Award)
as determined by the Committee based on the degree of achievement of the Other
Performance Goals as determined by the Executive Compensation Committee of the
Board of Directors of the Company and the limitations set forth in Section 5 of
the Performance Share Award Agreement.

 

Vesting Schedule:   The Actual Award shall vest as to 1/3rd of the shares of
Stock subject to the Actual Award on the later of (i) the Certification Date and
(ii) the one year anniversary of the Vesting Commencement Date (the “First
Vesting Date”), and thereafter as to 1/3rd of the shares of Stock subject to the
Actual Award on each of the second and third anniversaries of the Vesting
Commencement Date (each such date, a “Vesting Date”), so that the Actual Award
will be fully vested as of the third anniversary of the Vesting Commencement
Date; provided, however, that the Participant continues to render Service to the
Company or any other Participating Company through each such vesting date.

 

Delivery of Shares:   Subject to the limitations contained herein and the
provisions of the Plan and the Program, the Company shall deliver to the
Participant the vested shares of Stock subject to the Actual Award as provided
in Section 3 of the Performance Share Award Agreement.

 

Additional Terms/Acknowledgements:  The Participant acknowledges receipt of, and
understands and agrees to, this Award Grant Notice, the Performance Share Award
Agreement, the Program and the Plan.  Participant further acknowledges that as
of the Date of Grant, this Award Grant Notice, the Performance Share Award
Agreement, the Program, and the Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on that subject, with the exception of the Adobe Systems
Incorporated Executive Severance Plan in the Event of a Change of Control and/or
an individual written retention agreement or severance provision in effect on
the Date of Grant between the Company, or a subsidiary of the Company, and the
Participant, to the extent applicable to the Participant (such documents, the
“Superseding Agreements”).  This Award is a “performance share unit” for
purposes of the Superseding Agreements.

 

 

ADOBE SYSTEMS INCORPORATED

 

 

 

 

 

By:

 

 

 

Shantanu Narayen

 

 

Chief Executive Officer

 

 

 

Address:

345 Park Avenue

 

 

San Jose, CA 95110-2704 USA

 

--------------------------------------------------------------------------------


 

ADOBE SYSTEMS INCORPORATED

2003 EQUITY INCENTIVE PLAN

 

[          ] PERFORMANCE SHARE PROGRAM

PERFORMANCE SHARE AWARD AGREEMENT

 

Pursuant to the Award Grant Notice (“Grant Notice”) and this Performance Share
Award Agreement (“Award Agreement”), Adobe Systems Incorporated (the “Company”)
has awarded you, pursuant to its [       ] Performance Share Program (the
“Program”) under its 2003 Equity Incentive Plan (the “Plan”), the Maximum Award
as indicated in the Grant Notice.  Unless otherwise defined herein or in the
Grant Notice, capitalized terms shall have the meanings set forth in the Plan or
the Program, as applicable.

 

The details of your Award are as follows.

 

1.                                      ENTITLEMENT TO SHARES.

 

(a)                                  Determination of Actual Award.

 

(i)                                    Generally. Provided that (i) the
applicable Performance Goal is achieved during the Performance Period and
(ii) you continue to render Service to the Company or any other Participating
Company through the Certification Date, then, subject to the limitations
contained herein and to the provisions of the Program and the Plan, you shall be
credited with an Actual Award on the Certification Date equal to all or a
portion (including none) of the Maximum Award, with a reduction from the Maximum
Award determined by the Committee based on the degree of achievement of the
Other Performance Goals as determined by the Executive Compensation Committee of
the Board of Directors of the Company and, as applicable, based on any reduction
pursuant to Section 5 of this Award Agreement.  If the Committee does reduce the
Maximum Award on account of the degree of achievement of Other Performance
Goals, you will be credited with a portion (or none) of the shares of Stock
subject to the Maximum Award; provided, however, that (i) if a specified level
of Performance Goals (including all Other Performance Goals) is not achieved
during the Performance Period, you will not be credited with or receive any
shares of Stock as an Actual Award, and (ii) the maximum number of shares of
Stock for which you may be credited as an Actual Award will in no event exceed
the Maximum Award.

 

(ii)                                Change of Control.  If a Change of Control
occurs prior to the Certification Date, and provided you continue to render
Service to the Company or any other Participating Company until immediately
prior to the Change of Control, then, as of immediately prior to the Change of
Control, you shall be credited with a pro-rated Actual Award on such date equal
to that number of shares of Stock subject to the Target Award multiplied by a
fraction, the numerator of which is the number of months of Service (rounded up
for any partial months and subject to reduction pursuant to Section 5) you
provided in the Performance Period as of immediately prior to the Change of
Control (but in no event shall you be credited with more than the number of
months in the Performance Period) and the denominator of which is the number of
months in the Performance Period.

 

(b)                                  Vesting.  The Actual Award shall be subject
to vesting in accordance with the Vesting Schedule set forth on the Grant
Notice, subject to such acceleration as provided in Section 1(c) of this Award
Agreement or Superseding Agreement, as applicable.

 

(c)                                  Disability or Death.

 

(i)                                    If your Service terminates prior to the
Certification Date by reason of death or Disability, you (or your heirs in the
case of death) will be credited with a pro-rated Actual Award equal to that
number of shares of Stock that you would have been credited with pursuant to
Section 1(a) had you remained in Service through the applicable date set forth
in Section 1(a), with pro-ration based on the number of months of Service
(rounded up for any partial months of Service and subject to reduction pursuant
to Section 5) you provided in the Performance Period prior to your termination
(but in no event shall you be credited with more than the

 

1

--------------------------------------------------------------------------------


 

number of months in the Performance Period).  For clarification, if the Actual
Award is determined pursuant to Section 1(a)(ii), the Actual Award will not be
pro-rated twice.  You will be deemed to have vested in that 1/3rd of the shares
of Stock subject to the Actual Award that would have vested on the First Vesting
Date.

 

(ii)                                If your Service terminates on or after the
Certification Date, you will be deemed to have vested in that 1/3rd of the
shares of Stock subject to the Actual Award that would have vested on the next
Vesting Date (which may be the First Vesting Date if the Certification Date
occurs prior to the first anniversary of the Vesting Commencement Date).

 

(iii)                            The shares of Stock subject to an Actual Award
that vest pursuant to this Section 1(c) shall be issued and delivered to you (or
your heirs in the case of death) pursuant to Section 3 below.

 

2.                                      DIVIDENDS.  Except as provided in
Section 6 below, you shall not receive or be credited with any payment or other
adjustment in the number of shares subject to the Actual Award for cash
dividends that may be made in respect of the shares of Stock to which your
Actual Award relates unless and until, and only to the extent, such Actual Award
has vested.

 

3.                                      DELIVERY OF SHARES.  Subject to Sections
4 and 12 of this Award Agreement, the Company shall issue and deliver to you (or
your heirs in the case of death) the certificates representing the shares of
Stock subject to a vested Actual Award (the “Certificates”) within thirty (30)
days following the applicable vesting date.  If you elect to defer delivery of
the shares of Stock as provided in Section 4 of this Award Agreement, shares of
Stock will be issued and delivered to you on the date or dates that you elect on
your deferral election form.  The Certificates shall be in such form as is
determined by the Company.  No shares of Stock shall be issued prior to vesting.

 

4.                                      DEFERRAL ELECTION.  If permitted by the
Company to do so, you may elect to defer receipt of the shares of Stock that
would otherwise be issued pursuant to the vesting of your Award in accordance
with the terms and conditions, including the applicable eligibility
requirements, of the Company’s Deferred Compensation Plan.  The Board (or an
appropriate committee thereof) will, in its sole discretion, establish the
rules and procedures for such deferrals.

 

5.                                      EFFECT OF LEAVES OF ABSENCE.  Unless
otherwise required by law, if you have taken in excess of thirty (30) days of
leaves of absence during a Performance Period, your Actual Award shall be
prorated on the basis of the number of days of Service during the Performance
Period during which you were not on a leave of absence.

 

6.                                      NUMBER OF SHARES.  The number of shares
of Stock subject to your Award will be adjusted from time to time for
capitalization adjustments, as provided in Section 4.2 of the Plan.

 

7.                                      SECURITIES LAW COMPLIANCE.  The grant of
your Award and the issuance of any shares of Stock pursuant to an Actual Award
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities.  You may not be issued any
shares of Stock pursuant to an Actual Award if the issuance of shares of Stock
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  In addition,
you may not be issued any shares of Stock pursuant to an Actual Award unless
(i) a registration statement under the Securities Act shall at the time of
issuance be in effect with respect to the shares of Stock or (ii) in the opinion
of legal counsel to the Company, the shares of Stock may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act.  YOU ARE CAUTIONED THAT THE SHARES OF STOCK MAY NOT BE
ISSUED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares of Stock pursuant to an Actual Award shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained. 
As a condition to the issuance of any shares of Stock pursuant to an Actual
Award, the Company may require you to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

2

--------------------------------------------------------------------------------


 

8.                                      RESTRICTIVE LEGENDS.  The shares of
Stock issued pursuant to an Actual Award shall be endorsed with appropriate
legends, if any, determined by the Company.

 

9.                                      TRANSFERABILITY.  Your Award and any
unvested shares of Stock subject to the Actual Award are not transferable,
except by will or by the laws of descent and distribution.  Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to receive any distribution of shares of Stock
pursuant to Section 3 of this Award Agreement.

 

10.                               AWARD NOT A SERVICE CONTRACT.  Your Award is
not an employment or service contract, and nothing in your Award shall be deemed
to create in any way whatsoever any obligation on your part to continue in the
service of the Company or the Participating Company Group, or on the part of the
Company or Participating Company Group to continue such service.  In addition,
nothing in your Award shall obligate the Company or the Participating Company
Group, their respective stockholders, boards of directors, Officers or Employees
to continue any relationship that you might have as an Employee, Director or
Consultant for the Company or the Participating Company Group.

 

11.                               UNSECURED OBLIGATION.  Your Award is unfunded,
and you shall be considered an unsecured creditor of the Company with respect to
the Company’s obligation, if any, to issue shares of Stock pursuant to an Actual
Award under this Award Agreement.  You shall not have voting or any other rights
as a stockholder of the Company with respect to the Stock acquired pursuant to
this Award Agreement until such Stock is issued to you pursuant to this Award
Agreement.  Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company with respect to the Stock so issued.  Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

12.                               WITHHOLDING OBLIGATIONS.  Regardless of any
action taken by the Company or the Participating Company Group with respect to
any or all income, employment, social insurance, or payroll taxes, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and Participating Company Group
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of your Award, the subsequent
sale of shares of Stock acquired pursuant to an Actual Award, or the receipt of
any dividends and (ii) does not commit to structure the terms of the grant or
any other aspect of your Award to reduce or eliminate your liability for
Tax-Related Items.  At the time any Actual Award is determined, at the time you
vest in such Actual Award, at the time you receive a distribution of shares of
Stock pursuant to such Actual Award, or at any other time reasonably as
requested by the Company or the Participating Company Group, you shall pay or
make adequate arrangements satisfactory to the Participating Company Group to
satisfy all withholding obligations of the Participating Company Group.  In this
regard, at the time you receive a distribution of shares of Stock pursuant to an
Actual Award, or at any other time as reasonably requested by the Company or the
Participating Company Group, you hereby authorize the withholding of that number
of whole vested shares of Stock otherwise deliverable to you pursuant to an
Actual Award under this Award Agreement having a fair market value not in excess
of the amount of the Tax-Related Items determined by the applicable minimum
statutory rates.  Finally, you shall pay to the Company or Participating Company
Group (as applicable) any amount of the Tax-Related Items that the Company or
the Participating Company Group may be required to withhold as a result of your
participation in the Plan that cannot be satisfied by the means previously
described.  The Company and the Participating Company Group shall have no
obligation to deliver shares of Stock until you have satisfied the obligations
in connection with the Tax-Related Items as described in this section.

 

13.                               NATURE OF AWARD.  In accepting your Award, you
acknowledge that:

 

(a)                                  the Plan is established voluntarily by the
Company; it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan, Program and this Award Agreement;

 

3

--------------------------------------------------------------------------------


 

(b)                                  the grant of your Award is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Awards, or benefits in lieu of Awards, even if Awards have been
granted repeatedly in the past;

 

(c)                                  all decisions with respect to future Awards
under the Plan, if any, will be at the sole discretion of the Committee;

 

(d)                                  your participation in the Plan shall not
create a right to further employment with the Company or the Participating
Company Group and shall not interfere with any ability of the Company or the
Participating Company Group to terminate your employment relationship at any
time with or without cause;

 

(e)                                  you are voluntarily participating in the
Plan;

 

(f)                                    an Award is not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;

 

(g)                                 in the event that you are not an employee of
the Company, your Award will not be interpreted to form an employment contract
or relationship with the Company; and furthermore, your Award will not be
interpreted to form an employment contract with the other members of the
Participating Company Group;

 

(h)                                 the future value of the shares of Stock
subject to your Award is unknown and cannot be predicted with certainty; and

 

(i)                                    no claim or entitlement to compensation
or damages arises from termination of your Award or diminution in value of your
Award or shares of Stock issued pursuant to an Actual Award resulting from
termination of your Service with the Company or the Participating Company Group
(for any reason whether or not in breach of applicable labor laws), and you
irrevocably release the Company and the Participating Company Group from any
such claim that may arise.  If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by executing the
Grant Notice, you shall be deemed irrevocably to have waived your entitlement to
pursue such a claim.

 

14.                               DELIVERY OF DOCUMENTS AND NOTICES.  Any
document relating to participating in the Plan or Program and/or notice required
or permitted hereunder shall be given in writing and shall be deemed effectively
given (except to the extent that this Award Agreement provides for effectiveness
only upon actual receipt of such notice) upon personal delivery, electronic
delivery, or upon deposit in the U.S. Post Office or foreign postal service, by
registered or certified mail, with postage and fees prepaid, addressed to the
other party at the e-mail address, if any, provided for you by the Company or a
Participating Company or at such other address as such party may designate in
writing from time to time to the other party.

 

(a)                                  Description of Electronic Delivery.  The
Plan and Program documents, which may include but do not necessarily include the
Plan prospectus, Grant Notice, Award Agreement, Certificates, and U.S. financial
reports of the Company, may be delivered to you electronically.  Such means of
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other delivery
determined at the Committee’s discretion.

 

(b)                                  Consent to Electronic Delivery.  You
acknowledge that you have read Section 14 of this Award Agreement and consent to
the electronic delivery of the Plan and Program documents, as described in
Section 14 of this Award Agreement.  You acknowledge that you may receive from
the Company a paper copy of any documents delivered electronically at no cost if
you contact the Company by telephone, through a postal service or electronic
mail at equity@adobe.com.  You further acknowledge that you will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails; similarly, you understand that you must provide the Company or
any designated third party with a paper copy of any documents delivered
electronically if electronic delivery fails.  Also, you understand that your
consent may be revoked or changed, including any change in the

 

4

--------------------------------------------------------------------------------


 

electronic mail address to which documents are delivered (if you have provided
an electronic mail address), at any time by notifying the Company of such
revised or revoked consent by telephone, postal service or electronic mail at
equity@adobe.com.  Finally, you understand that you are not required to consent
to electronic delivery.

 

15.                               DATA PRIVACY CONSENT.  You hereby explicitly
and unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this document by and among the
members of the Participating Company Group for the exclusive purpose of
implementing, administering and managing your participation in the Plan and
Program.

 

You understand that the Company and the Participating Company Group hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan and Program (“Data”).  You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan or Program, that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country.  You understand that you
may request a list with the names and addresses of any potential recipients of
the Data by contacting your local human resources representative.  You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Stock pursuant to an Actual Award.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan or Program.  For more information on the consequences of your refusal
to consent or withdrawal of consent, you understand that you may contact your
local human resources representative.

 

16.                               APPLICATION OF SECTION 409A.  Notwithstanding
any other provision of this Award Agreement, to the extent that (i) one or more
of the payments or benefits received or to be received by a Participant pursuant
to this Award Agreement would constitute deferred compensation subject to the
requirements of Code Section 409A, and (ii) you are a “specified employee”
within the meaning of Code Section 409A, then such payment or benefit (or
portion thereof) will be delayed until the earliest date following your
“separation from service” with the Participating Company Group within the
meaning of Code Section 409A on which the Company can provide such payment or
benefit to you without your incurrence of any additional tax or interest
pursuant to Code Section 409A, with all payments or benefits due thereafter
occurring in accordance with the original schedule.  In addition, this Award and
the payments and benefits to be provided hereunder are intended to comply in all
respects with the applicable provisions of Code Section 409A.

 

17.                               HEADINGS.  The headings of the Sections in
this Award Agreement are inserted for convenience only and shall not be deemed
to constitute a part of this Award Agreement or to affect the meaning of this
Award Agreement.

 

18.                               AMENDMENT.  The Committee may, without notice,
amend, suspend or terminate the Program; provided, however, that no such action
may adversely affect any then outstanding Award unless (i) expressly provided by
the Committee and (ii) with the consent of you, unless such action is necessary
to comply with any applicable law, regulation or rule.

 

19.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the Company
under your Award shall be transferable to any one or more persons or entities,
and all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

5

--------------------------------------------------------------------------------


 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

20.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan and Program, the provisions of which
are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan or Program.  In the event of any
conflict between the provisions of your Award and those of the Plan or Program,
the provisions of the Plan or Program shall control.  In the event of any
conflict between the provisions of the Plan or Program, the provisions of the
Plan shall control.

 

21.                               APPLICABLE LAW.  This Award Agreement shall be
governed by the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within the State of California.

 

6

--------------------------------------------------------------------------------